Citation Nr: 0419222	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-31 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Esq.


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from July 1970 to February 
1972.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, denied entitlement to service 
connection for hepatitis C and denied reopening his claim of 
entitlement to service connection for PTSD.  The veteran 
initially appealed both issues denied by the veteran, but 
subsequently withdrew his appeal on the issue of entitlement 
to service connection for hepatitis C.  That issue is thus 
not now before the Board for appellate review.  See 
38 C.F.R. § 20.204 (2003).

Below, the Board reopens the claim of entitlement to service 
connection for PTSD and then REMANDS it to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
the veteran and his attorney if they are required to take 
further action with regard to this claim.  


FINDINGS OF FACT

1.  The RO last denied the veteran entitlement to service 
connection for PTSD in an unappealed rating decision dated in 
July 1994.

2.  The evidence received since July 1994 was not previously 
submitted to agency decisionmakers, is neither cumulative, 
nor redundant of the evidence of record at the time of the 
last prior final denial, by itself or when considered with 
the previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.  




CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for PTSD.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)).  The VCAA, in part, redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  The VCAA and its implementing regulations are 
applicable to the claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
part, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board's decision to reopen herein is favorable to the 
veteran such that no further action is required to comply 
with the VCAA and the implementing regulations prior to such 
reopening.  Any determination as to the merits of the 
reopened claim has been deferred pending remand, during which 
any indicated notice or development action required by the 
VCAA and its implementing regulations will be accomplished.

II.  Analysis of Claim

The veteran seeks service connection for PTSD.  Service 
connection may be granted for disability resulting from 
injury or disease incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
Service connection for PTSD may be granted when the record 
includes medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2003).

In this case, the RO previously denied the veteran's claim of 
entitlement to service connection for PTSD in rating 
decisions dated December 1993 and July 1994.  The RO based 
its last denial on a finding that, although there was a 
clinical diagnosis of PTSD of record, there was no evidence 
to corroborate the veteran's reported history of stressful 
events.  The RO considered the veteran's service medical 
records and VA treatment records in denying the claim. 

In a letter dated July 1994, the RO notified the veteran of 
its last unfavorable rating decision and of his appellate 
rights with regard to that decision, but the veteran did not 
appeal the decision to the Board.  The July 1994 decision 
thus became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1994).

The veteran attempted to reopen his claim for service 
connection for PTSD disorder by written statement received in 
February 2002.  A claim that is the subject of a prior final 
denial may be reopened if new and material evidence is 
received with respect to that claim.  Once a claim is 
reopened, the adjudicator must review it on a de novo basis, 
with consideration given to all of the evidence of record.  
38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 
273 (1996).  

For claims filed on or after August 29, 2001, as in the case 
here, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2003)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening a appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The pertinent evidence that has been associated with the 
claims file since the RO's July 1994 rating decision includes 
VA treatment records, records from the Social Security 
Administration, and written statements of the veteran, his 
representative and K.M., a fellow veteran who was in the 
veteran's unit in Vietnam. 

With the exception of some of the written statements of the 
veteran, the Board finds that this evidence is new as it was 
not previously submitted to agency decisionmakers and is 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial.  The Board also 
finds that this evidence is material because, by itself or 
when considered with the previous evidence of record, it 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  

Specifically, the written statement of K.M. confirms, in 
part, one of the stressors the veteran has reported as 
resulting in the development of PTSD.  Prior to the last 
final denial of the veteran's claim for service connection 
for PTSD, the veteran alleged that he and another servicemen, 
L. K., witnessed two servicemen kill a Vietnamese girl in 
June or July 1971.  Thereafter, these two men, one identified 
as Sunshine Supperman, allegedly began to threaten the 
veteran that if he reported the incident, he would go 
missing.  According to the veteran, another serviceman, L.E., 
witnessed these threats.  The veteran was subsequently 
transferred to another unit.  Since the last final denial of 
the veteran's claim, the veteran has claimed that the threats 
included a beating.  According to K.M.'s written statement, 
K.M. recalled the veteran being "worked over" by a 
serviceman identified as "[redacted]", saw another 
serviceman identified as D.B. standing outside the veteran's 
cubicle when the beating was taking place, and remembered the 
veteran being transferred to another unit a few days after 
the incident occurred.  The absence of this type of evidence, 
or more specifically, a verified stressor, was the basis of 
the RO's previous denial of the veteran's claim.

Having determined that new and material evidence has been 
submitted, the Board may reopen the veteran's previously 
denied claim of entitlement to service connection for PTSD.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened, and 
to this extent only, granted.


REMAND

The record in this case includes medical evidence diagnosing 
the veteran with PTSD and a written statement of an 
individual who served with the veteran indicating that the 
veteran was the victim of a fight with another serviceman 
while serving in Vietnam.  The record does not, however, 
include medical evidence of a link between the veteran's 
current PTSD symptoms and this in-service stressor or other 
verified stressful incident.  See 38 C.F.R. § 3.304(f).

The veteran argues that this personal assault resulted from 
him witnessing his attacker and another serviceman kill a 
Vietnamese prostitute.  He allegedly never reported this 
incident for fear of reprisal; therefore, there is no way to 
verify that it occurred through his service department.  
However, there might be alternative ways to verify the 
incident.  According to the veteran, one fellow servicemen, 
L.K., also witnessed the murder, and another fellow 
servicemen, L.E., witnessed the veteran being threatened.  To 
date, no effort has been made to obtain written statements 
from these individuals attesting to the veteran's allegations 
or to inform the veteran whether he or VA is responsible for 
obtaining such statements.  

According to the veteran, the aforementioned threats included 
beatings, or personal assaults, which allegedly led to the 
veteran's transfer to another unit.  Pursuant to 38 C.F.R. 
§ 3.304(f)(3), in a case such as this, VA is required to 
notify the veteran that he may submit evidence from sources 
other than service records corroborating his allegations of 
in-service assault.  Such evidence includes, but is not 
limited to: records from law enforcement authorities, mental 
health counseling centers, hospitals or physicians; and 
statements from family members, roommates, fellow service 
members or clergy.  This type of evidence is important as it 
might reflect behavior changes following an alleged assault.  
To date, the veteran has not been appropriately notified of 
the nature of the evidence needed to support his assertion of 
in-service assault and whether he or VA is responsible for 
obtaining such evidence.  Moreover, no effort has been made 
to obtain records from the veteran's service department, 
which might show the reason for which the veteran was 
transferred to another unit.  Such action should be taken on 
remand.

In addition, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when an examination or opinion is 
necessary to make a decision on a claim.  In this case, such 
an examination is necessary.  As previously indicated, the 
medical evidence of record indicates that the veteran has 
been diagnosed with PTSD, but no medical professional has 
offered an opinion as to whether there is a link between that 
disorder and the veteran's verified in-service assault or any 
other reported stressor that might be verified on remand.  An 
opinion addressing this matter should be obtained during an 
examination on remand.

Accordingly, this case is REMANDED for the following:

1.  The RO should notify the veteran that 
he may submit alternative forms of 
evidence in support of his claim for PTSD 
secondary to threats and personal assault.  
Such evidence includes: records from law 
enforcement authorities, mental health 
counseling centers, hospitals or 
physicians; and statements from family 
members, roommates, fellow service members 
or clergy; and/or any other type of 
evidence that reflects behavior changes 
following an alleged assault.  The RO 
should also notify the veteran whether he 
is responsible for submitting written 
statements of L.K., who allegedly 
witnessed the same murder the veteran 
witnessed in Vietnam, and L.E., who 
allegedly witnessed the veteran being 
threatened following the murder, or 
whether VA will attempt to obtain such 
statements from these individuals.  The RO 
should otherwise advise the veteran to 
submit evidence in his possession 
pertinent to his claim.

2.  The RO should pursue all reasonable 
avenues of development in an attempt to 
verify that the veteran was transferred 
to a different unit due to the alleged 
threats and personal assaults, including 
contacting USASCRUR and all other 
appropriate authorities and requesting 
those authorities to send to the RO all 
documentation that might be pertinent.  



3.  After the above requested development 
is completed, the RO should prepare a 
report detailing the nature of all 
reported stressors verified by the 
record.  

4.  The RO should arrange for the veteran 
to be afforded a VA psychiatric 
examination to determine the correct 
diagnosis of any psychiatric disorder 
present and to determine whether the 
diagnostic criteria for PTSD are 
satisfied.  With this request, the RO 
should provide the examiner with a list 
of all stressors that have been verified.  
The examination report must reflect a 
review of pertinent material in the 
claims folder.  Regarding PTSD, if found, 
the examiner should express an opinion as 
to whether the veteran has PTSD related 
to his military service and whether a 
diagnosis of PTSD is supportable solely 
by the stressor(s) that have been 
supported in the record.  The RO should 
advise the examiner that he may not rely 
upon any unverified stressor in 
determining whether the veteran's in-
service experiences were of sufficient 
severity to support a diagnosis of PTSD.  
The examiner should provide detailed 
rationale, with specific references to 
the record, for his opinion.  All special 
studies or tests, to include 
psychological testing and evaluation, 
should be accomplished.  Prior to the 
examination, the RO must inform the 
veteran, in writing, of all consequences 
of her failure to report for the 
examination in order that she may make an 
informed decision regarding her 
participation in said examination.

5.  Once the examination report is 
received, the RO should review it to 
ensure that it complies with the previous 
instruction.  If the report is deficient 
VA should undertake immediate corrective 
action.

6.  Thereafter, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the VCAA and its implementing 
regulations is completed.  The RO should 
afford the veteran an opportunity to 
respond to this notice by submitting 
evidence or information or by identifying 
evidence to be obtained and then take 
appropriate follow-up steps to assist the 
veteran in obtaining all identified 
evidence.

7.  Once all development is completed, 
the RO should readjudicate the veteran's 
claim based on a consideration of all of 
the evidence of record.  If the RO denies 
the benefit sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, VA should 
return this case to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).




	(CONTINUED ON NEXT PAGE)


The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



